FILED
                            NOT FOR PUBLICATION                            MAR 20 2015

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


JAMES L. JONES, Jr.,                             No. 13-16481

               Plaintiff - Appellant,            D.C. No. 3:12-cv-08079-FJM

  v.
                                                 MEMORANDUM*
RECONTRUST COMPANY, a wholly
owned subsidiary of Bank of America; et
al.,

               Defendants - Appellees.


                    Appeal from the United States District Court
                             for the District of Arizona
                   Frederick J. Martone, District Judge, Presiding

                             Submitted March 10, 2015**

Before:        FARRIS, WARDLAW, and PAEZ, Circuit Judges.

       James L. Jones, Jr., appeals pro se from the district court’s summary

judgment in his diversity action seeking to quiet title. We have jurisdiction under

28 U.S.C. § 1291. We review de novo, Progressive Cas. Ins. Co. v. Owen, 519

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
F.3d 1035, 1037 (9th Cir. 2008), and we affirm.

       The district court properly granted summary judgment in Jones’s quiet title

action because Jones failed to raise a genuine dispute of material fact as to whether

the mortgagee’s interest in the subject property had been satisfied. See Farrell v.

West, 114 P.2d 910, 911 (Ariz. 1941) (where “it appears there is an unsatisfied

balance due to a defendant-mortgagee, or his assignee, the court will not quiet the

title until and unless [plaintiff] pays off such mortgage lien”).

       We deny Jones’s request for judicial notice set forth in his opening brief.

       We reject Jones’s contentions regarding subject matter jurisdiction and due

process in the district court.

       AFFIRMED.




                                           2                                   13-16481